DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 :
Claims 1-14, drawn to a system and method for generating first user activity data of the first variant and generating second user activity data of the second variant, wherein the first user activity data corresponds to user input metrics associated with the first variant, and wherein the second user activity data corresponds to user input metrics associated with the second variant; receiving, at a search engine, a first query; and based at least in part on the first user activity data relative to the second user activity data, ranking a first search result associated with the first variant higher than a second search result associated with the second variant, classified in G06Q 30/0623. 
Claims 15-20, drawn to a computer storage media for receiving a second listing and a third variant that describes an iteration of the second listing, wherein the second listing describes a second item for sale in the electronic marketplace; generating first user activity data of the first variant and generating third user activity data of the third variant, wherein the first user activity data corresponds to user input metrics associated with the first variant, and wherein the third user activity data corresponds to user input metrics associated with the third variant; receiving a query associated with the first variant and the third variant; andPage 48 of 50 4839-5990-1883 v1based on the query and the first user activity data relative to the third user activity data, ranking the first listing higher than the second listing, classified in G06Q 30/0629.  
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope, are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).  
In the instant case, Subcombination I has separate utility from Subcombination II such as generating first user activity data of the first variant and generating second user activity data of the second variant, wherein the first user activity data corresponds to user input metrics associated with the first variant, and wherein the second user activity data corresponds to user input metrics associated with the second variant; receiving, at a search engine, a first query; and based at least in part on the first user activity data relative to the second user activity data, ranking a first search result associated with the first variant higher than a second search result associated with the second variant.  Moreover, Subcombination II has separate utility from Subcombination I such as receiving a second listing and a third variant that describes an iteration of the second listing, wherein the second listing describes a second item for sale in the electronic marketplace; generating first user activity data of the first variant and generating third user activity data of the third variant, wherein the first user activity data corresponds to user input metrics associated with the first variant, and wherein the third user activity data corresponds to user input metrics associated with the third variant; receiving a query associated with the first variant and the third variant; and based on the query and the first user activity data relative to the third user activity data, ranking the first listing higher than the second listing.   
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625